Case 3:19-cr-00188-MMH-JBT Document 83 Filed 06/15/21 Page 1 of 24 PageID 378




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


    UNITED STATES OF AMERICA

    vs.                                          Case No.: 3:19-cr-188-MMH-JBT

    JOHN DOE
          a/k/a Freddie Lee Davis, Jr.
          a/k/a Frederick Davis
          a/k/a Dave Davis
          a/k/a Patrick Constantine Melbourne
          a/k/a Patrick Melburn
          a/k/a Joseph Gordon
          a/k/a Ricardo Noel Jones
          a/k/a Frank Victor Douglas
          a/k/a Danny Keith Brooks
    _____________________________

                                     ORDER

          THIS CAUSE is before the Court on Defendant’s Motion to Suppress and

    Memorandum of Law (Doc. 50; Motion), filed on July 31, 2020. On August 14,

    2020, the United States responded to the Motion. See United States’ Response

    in Opposition to Defendant’s Motion to Suppress (Doc. 52; Response to Motion).

    The undersigned referred the Motion to the Honorable Joel B. Toomey, United

    States Magistrate Judge, for preparation of a report and recommendation on

    the matter, and the Magistrate Judge entered a Report and Recommendation

    (Doc. 62; Report) on September 30, 2020. Defendant filed objections to the

    Report on October 14, 2020. See Defendant’s Objections to Magistrate Judge’s
Case 3:19-cr-00188-MMH-JBT Document 83 Filed 06/15/21 Page 2 of 24 PageID 379




    Report and Recommendation (Doc. 63; Objections). On October 28, 2020, the

    United States responded to Defendant’s Objections.              See United States’

    Response to Defendant’s Objections to Report and Recommendation on

    Defendant’s Motion to Suppress (Doc. 67; Response to Objections).

          The Court reviews a magistrate judge's report and recommendation in

    accordance with the requirements of Rule 59, Federal Rules of Criminal

    Procedure (Rule(s)) and 28 U.S.C. § 636(b)(1). The Court “may accept, reject

    or modify, in whole or in part, the findings or recommendations made by the

    magistrate judge.”      28 U.S.C. § 636(b)(1); see also Rule 59(b)(3).           “[I]n

    determining whether to accept, reject, or modify the magistrate's report and

    recommendations, the district court has the duty to conduct a careful and

    complete review.” Williams v. Wainwright, 681 F.2d 732, 732 (11th Cir. 1982)

    (quoting Nettles v. Wainwright, 677 F.2d 404, 408 (5th Cir. Unit B 1982)1).

    Additionally, pursuant to Rule 59 and § 636(b)(1), where a party timely objects



    1      In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981), the
    Eleventh Circuit adopted as binding precedent decisions of the former Fifth Circuit
    (including Unit A panel discussions of that circuit) handed down prior to October 1,
    1981. W.R. Huff Asset Mgmt. Co., L.L.C. v. Kohlberg, Kravis, Roberts & Co., L.P.,
    566 F.3d 979, 985 n.6 (11th Cir. 2009). After October 1, 1981, “only decisions of the
    continuing Fifth Circuit's Administrative Unit B are binding on this circuit....”
    Dresdner Bank AG v. M/V Olympia Voyager, 446 F.3d 1377, 1381 n. 1 (11th Cir. 2006).
    The Court notes that the Fifth Circuit overruled Nettles, in part, on other grounds, in
    Douglass v. United Services Auto. Ass'n, 79 F.3d 1415, 1428–29 (5th Cir. 1996) (en
    banc). However, “that does not change the binding effect of Nettles in this Circuit
    because Douglass was decided after October 1, 1981 and was not a Unit B decision.”
    United States v. Schultz, 565 F.3d 1353, 1360 n.4 (11th Cir. 2009).


                                             -2-
Case 3:19-cr-00188-MMH-JBT Document 83 Filed 06/15/21 Page 3 of 24 PageID 380




    to the magistrate judge's report and recommendation, “[a] judge of the [district]

    court shall make a de novo determination of those portions of the report or

    specified proposed findings or recommendations to which objection is made.”

    28 U.S.C. § 636(b)(1); see also Rule 59(b)(3); Thomas v. Arn, 474 U.S. 140, 149–

    50 (1985).     Nevertheless, while de novo review of a magistrate judge's

    recommendation is required only where an objection is made, the Court always

    retains the authority to review such a recommendation in the exercise of its

    discretion. See Rule 59 advisory committee notes (2005) (citing Thomas, 474

    U.S. at 154; Mathews v. Weber, 423 U.S. 261, 270–71 (1976)).

          In the Report, the Magistrate Judge recommends that this Court deny

    the Motion in its entirety, see Report at 2. He provides two alternate bases for

    this recommendation. See generally id.

          First, the Magistrate Judge concludes that Defendant’s statements at

    each of three interviews conducted by deportation officers were not confessional

    in nature, but rather constituted “new crimes,” such that there was no Fifth

    Amendment concern.2 In making this recommendation, the Magistrate Judge


    2     Because neither party objects to the recitation of the facts in the Report, and
    because the Court determines that the factual recitation is due to be adopted and
    accepted as part of the Court’s opinion, the Court does not repeat the facts here. The
    Court notes only that in Count One Defendant is charged with hindering his
    deportation based on statements made by Defendant to deportation officers on April
    17, 2019, in Count Two Defendant is charged with hindering his deportation based on
    statements Defendant made to deportation officers on June 20, 2019, and in Count
    Three Defendant is charged with hindering his deportation based on statements
    Defendant made to deportation officers on July 23, 2019. See generally Indictment


                                            -3-
Case 3:19-cr-00188-MMH-JBT Document 83 Filed 06/15/21 Page 4 of 24 PageID 381




    relies on the reasoning of several cases, 3 in which courts found that the

    respective defendant’s un-Mirandized4 statements did not implicate the Fifth

    Amendment because they constituted new crimes and were not confessional in

    nature, see Report at 6–8; see also Kirk, 528 F.2d at 1062; Owuor, 397 F. App’x

    at 575; Doe, 2012 WL 5364269, at *8.

          Alternatively, the Magistrate Judge recommends that, while the

    interviews likely constituted “custodial interrogations,” it is immaterial that the

    officers did not give Defendant any Miranda warnings because the questions

    asked of Defendant were subject to the “routine booking question” exception to

    Miranda. See Report at 14. In reaching this conclusion the Magistrate Judge

    found that the questions the officers asked were purely routine and biographical

    in nature, and not intended to induce an incriminating response, such that they

    merely    constituted    “straightforward      attempts    to   obtain    Defendant’s

    biographical information in order to complete his deportation.” Id. at 14–17.

    In doing so, the Magistrate Judge credited the unrebutted testimony of Officer

    Keaton as to the deportation officers’ subjective intent and purpose in asking


    (Doc. 1).
    3      Specifically, the Magistrate Judge cites United States v. Kirk, 528 F.2d 1057,
    1061–62 (5th Cir. 1976), United States v. Owuor, 397 F. App’x 572 (11th Cir. 2010),
    and United States v. Doe, No. CRIM. 12-0052, 2012 WL 5364269, at *8 (W.D. La. Oct.
    1, 2012).
    4      In Miranda v. Arizona, 384 U.S. 436 (1996), the Supreme Court held that the
    Fifth Amendment right against self-incrimination requires that law enforcement
    advise a person subject to custodial interrogation of the right to remain silent and the
    right to be represented by an attorney before and during any questioning.


                                             -4-
Case 3:19-cr-00188-MMH-JBT Document 83 Filed 06/15/21 Page 5 of 24 PageID 382




    the biographical questions of Defendant. On this basis, the Magistrate Judge

    recommends that the officers did not intend to use the biographical questions

    at issue as a guise for obtaining incriminating information, nor did they seek

    incriminating information, and thus the exception applies.       Id.   For this

    additional reason, the Magistrate Judge recommends denying Defendant’s

    Motion.

          As noted, Defendant filed objections to the Report.       See generally

    Objections. In the Objections, Defendant does not object to any of the factual

    findings of the Magistrate Judge. See generally id. However, he does object

    to the Magistrate Judge’s legal conclusions. See generally id. Specifically,

    Defendant challenges the Magistrate Judge’s recommendation that Defendant’s

    alleged incriminating statements constituted new crimes and did not relate to

    past crimes, and likewise objects to the Magistrate Judge’s recommendation

    that the “routine booking question” exception applies to render Defendant’s un-

    Mirandized statements admissible. See id. at 2.

          Defendant maintains that, based on his interpretation of the caselaw

    applying the “new crime” rationale, if a statement is both a new crime and an

    admission of a past crime, the Fifth Amendment is implicated by the admission

    of evidence of the past crime and thus the statement should be suppressed even

    though it also constitutes a new crime in and of itself. See id. at 4. In this

    regard, Defendant takes issue with the fact that the Report does not explain



                                         -5-
Case 3:19-cr-00188-MMH-JBT Document 83 Filed 06/15/21 Page 6 of 24 PageID 383




    how Defendant’s subsequent statements, even if new crimes, are not also

    incriminating statements with regard to his alleged past crimes.      Id. at 7.

    Because Defendant was not Mirandized, he asserts, his statements to the

    deportation officers on the dates in question should be suppressed. Id. at 4–8.

          Defendant also objects to the Magistrate Judge’s recommendation that

    even if incriminating and given during custodial interrogation, Defendant’s

    statements are nonetheless admissible under the “routine booking question”

    exception. Id. at 8. In particular, Defendant asserts that unlike the routine

    nature of biographical questions typically asked during the booking process,

    “the interaction between ICE officers and Defendant was confrontational and

    designed to elicit information the ICE officers knew would be incriminating.”

    Id. at 8. In support, Defendant argues that the interviewing officers knew that

    Defendant had provided conflicting information in the past, and “threatened

    Defendant with criminal prosecution if Defendant did not answer their

    questions.” Id. Moreover, Defendant notes that “ICE Officers have full law

    enforcement authority to proceed with removal in an administrative setting or

    to bring criminal charges if a person hampers their deportation or provides a

    false statement to them,” and maintains that the instant facts are not the

    routine booking interaction contemplated by the exception crafted by courts.

    Id. at 9.




                                         -6-
Case 3:19-cr-00188-MMH-JBT Document 83 Filed 06/15/21 Page 7 of 24 PageID 384




          The United States generally maintains that Defendant’s objections are

    without merit. See generally Response to Objections. In addition to other

    reasons that need not be addressed here, the United States argues that

    Defendant’s statements were neither confessional in nature nor incriminatory.5

    See id. at 4–6. Further, the United States seeks to minimize the importance

    of Defendant’s un-Mirandized biographical statements to the charged crimes,

    maintaining that the “primary basis” of the charges, at least as to Counts Two

    and Three, is the Defendant’s “refusal to make any statements when he was

    asked for biographical information.” Id. at 6. Echoing the Magistrate Judge’s

    conclusion in the Report, the United States contends that the interviewing

    officers did not “know that any statement the Defendant made would

    incriminate him.” Id. at 10.

          On January 6, 2021, the Court held a hearing on the matter. See Clerk’s

    Minutes (Doc. 67; January 6 Hearing).           During that hearing, the Court

    discussed with the parties the applicable law related to the distinction between


    5      The United States contends that acceptance of Defendant’s arguments would
    lead to an “absurd result.” See Response to Objections at 1–3. Specifically, the
    Government maintains that “after immigration officers question an alien to obtain
    identifying and other biographical information, they can never question him again if
    they suspect that he lied during the initial interview unless they advise him of his
    Miranda rights and provide him with a lawyer, if he requests one.” Id. at 1. While
    the Court finds that the specific questions asked of Defendant in this case did not
    require the provision of Miranda warnings, the Court declines to accept the
    Government’s broad contention that any requirement of giving Miranda warnings and
    providing counsel to an individual subject to a custodial interrogation in deportation
    custody could be described as absurd.


                                            -7-
Case 3:19-cr-00188-MMH-JBT Document 83 Filed 06/15/21 Page 8 of 24 PageID 385




    an   incriminating     statement—which       generally     implicates   the   Fifth

    Amendment’s prohibition against self-incrimination, and a new crime—which

    may not. See generally id. In doing so, the Court expressed the concern that

    the relevant authority cited in the Report may not fully address the unique facts

    presented in this case.       Id.   In this regard, the Court observed that

    Defendant’s statements on April 17th, 2019, likely would not be subject to

    suppression as evidence of a prior crime. 6          Id.    However, Defendant’s

    statements on June 20th and July 23rd present a different question than that

    posed in relevant caselaw. Specifically, as the Court explained, in the cited

    cases the government charged each defendant only with his last-in-time

    instance of making a criminal statement. Id. In other words, in none of the

    cited cases was the defendant charged in such a way that his subsequent–new

    crime–statements also could be inculpatory as to a previously committed crime

    also charged against him. As the Court discussed during the hearing, here

    Defendant is charged with three separate instances of hindering his

    deportation, and his later statements in the June 20th and July 23rd interviews

    could be inculpatory as to the charge in Count One of hindering his deportation



    6     As the Court explained, this appears to be the case because the Fifth
    Amendment’s prohibition against self-incrimination relates to crimes alleged to have
    been committed prior to the time when the inculpatory testimony was sought. See
    January 6 Hearing. Here Defendant’s April 17th statements are alleged to be part
    and parcel of the crime of hindering his deportation—which is the crime charged in
    Count One of the Indictment, not evidence of an earlier crime.


                                           -8-
Case 3:19-cr-00188-MMH-JBT Document 83 Filed 06/15/21 Page 9 of 24 PageID 386




    on April 17th. In the same way, his July 23rd statements could be inculpatory

    as to the charges in Counts One and Two that he hindered his deportation on

    April 17th and June 20th. 7        Id.   With these concerns in mind, the Court

    directed the parties to confer and file a notice advising the Court whether the

    parties wish to agree to a severance of each of the three counts charged in the

    Indictment. Id. Additionally, the Court directed the parties, in the event they

    could not agree on severance, to file supplemental briefs on the “administrative

    concerns” authority that the Government addressed during the hearing. Id.

          On January 20, 2021, the parties timely filed the Joint Notice Regarding

    Issues Raised at Hearing Held on January 6, 2021 (Doc. 77; Notice), in which

    they advised the Court that neither party wanted a severance of the charges.8

    See id.    Thus, the parties proceeded to file supplemental memoranda as

    directed by the Court.         See United States’ Supplemental Memorandum

    Regarding Defendant’s Motion to Suppress (Doc. 78; Supplemental Memo), filed

    on February 3, 2021; see also Defendant’s Response to United States’

    Supplemental Memorandum Regarding Defendant’s Motion to Suppress (Doc.


    7      This is precisely the problematic scenario identified by the district court in U.S.
    v. Owuor. See No. 2:08-CR-149-WKW[WO], 2009 WL 1439361, at *7, n.11 (M.D. Ala.
    May 20, 2009) (observing in dicta that “[i]f the Government were to use the statements
    from the interview room to prove that [defendant] made a prior false statement in the
    booking room, the Government’s argument would be on much less sure footing”).
    8      In the Notice, the Defendant also advised the Court that he does not seek
    redaction of the affirmative statements he made at the June 20th and July 23rd
    interviews; but rather seeks suppression of both interviews in their entirety. See
    Notice at 2.


                                              -9-
Case 3:19-cr-00188-MMH-JBT Document 83 Filed 06/15/21 Page 10 of 24 PageID 387




    79; Supplemental Response), filed on February 18, 2021.

          In the Supplemental Memo, the Government generally argues that the

    “routine booking question exception” applies to the questions asked of

    Defendant at each of the three interviews at issue.              See generally

    Supplemental Memo.        Specifically, the Government contends that the

    administrative immigration concerns motivating the interviewing officers in

    this case render the exception applicable to their questions of Defendant on

    those dates, such that their questions were removed from the ambit of Miranda.

    Id. (citing Bruce v. United States, 439 F. Supp. 2d 364, 371–72 (M.D. Pa. 2006);

    and United States v. Etenyi, No. 15-10102-JTM, 2016 WL 633874 (D. Kan. Feb.

    17, 2016)).

          In Defendant’s Supplemental Response, Defendant reiterates that he

    does not desire a severance, “regardless of the Court’s ruling on the Motion to

    Suppress.” See Supplemental Response at 2. Instead, Defendant maintains

    that his un-Mirandized statements should be suppressed “in their entirety from

    each and every count charged in the indictment, as a whole.” Id. at 2–3.

          With regard to the “administrative concerns” cases cited by the

    Government, Defendant seeks to distinguish Bruce and Etenyi from the instant

    case. See generally id. As Defendant notes, Bruce involved a defendant who,

    when questioned on separate occasions over a period of time, did not make

    statements that conflicted with any of his prior statements. See 439 F. Supp.



                                         - 10 -
Case 3:19-cr-00188-MMH-JBT Document 83 Filed 06/15/21 Page 11 of 24 PageID 388




    2d at 365–67. Defendant additionally highlights the materially different facts

    of Bruce, and contends that here ICE agents “continually questioned Defendant

    after there was no longer a reasonable expectation of obtaining information that

    would aid in his administrative deportation.” See Supplemental Response at

    6.   Thus, Defendant maintains his interactions with the ICE agents after

    March 14, 2019, took on a prosecutorial nature rather than an administrative

    one. Id.

          Defendant also seeks to distinguish Etenyi on the grounds that unlike the

    defendant in that case, here Defendant gave conflicting information during his

    interviews and given the confrontational nature of the interviews they could not

    reasonably have led to information that would aid the ICE officers in

    effectuating Defendant’s administrative removal. See id. at 7–8.

          Upon review of the briefing, the Report, the record in this case, and the

    relevant authority, the Court determines that Defendant’s Motion is due to be

    denied because the Magistrate Judge correctly concludes that the inquiries by

    the deportation officers in this case all fall into the “routine booking question”

    exception to Miranda’s exclusionary rule. Specifically, this exception applies

    to the biographical questions asked of the Defendant during the April 17, 2019,

    June 20, 2019, and July 23, 2019 interviews, and thus, Defendant’s answers to

    those questions—even if incriminating—are not subject to suppression under




                                          - 11 -
Case 3:19-cr-00188-MMH-JBT Document 83 Filed 06/15/21 Page 12 of 24 PageID 389




    Miranda. In adopting the Magistrate Judge’s recommendation to this effect,

    the Court writes only to address Defendant’s argument as to this specific issue.9

          In determining the applicability of the routine booking question

    exception, the Court begins with the Supreme Court’s decision in Rhode Island

    v. Innis, 446 U.S. 291 (1980), addressing the circumstances in which a person

    in custody is subject to “interrogation” such that the right to Miranda warnings

    is triggered. The Innis Court determined that Miranda warnings are required

    when a suspect is subjected to either express questioning or its functional

    equivalent, such that “the term ‘interrogation’ under Miranda refers not only to

    express questioning, but also to any words or actions on the part of the police

    (other than those normally attendant to arrest and custody) that the police

    should know are reasonably likely to elicit an incriminating response from the

    suspect.”10 446 U.S. at 301. The Court went on to explain that

          the latter portion of this definition focuses primarily upon the
          perceptions of the suspect, rather than the intent of the police . . . .
          [a] practice that the police should know is reasonably likely to evoke
          an incriminating response from a suspect thus amounts to
          interrogation.     But, since the police surely cannot be held
          accountable for the unforeseeable results of their words or actions,

    9      While the Court continues to harbor the concerns expressed during the January
    6 Hearing regarding the question of whether the introduction of evidence of
    Defendant’s statements in the second and third interviews may implicate his Fifth
    Amendment right against self-incrimination, the Court need not resolve this question
    because his statements are subject to the “routine booking question” exception to the
    need for Miranda warnings recognized by the Eleventh Circuit.
    10     The Supreme Court defined “incriminating response” to mean “any response—
    whether inculpatory or exculpatory—that the prosecution may seek to introduce at
    trial.” Innis, 446 U.S. at 301 n.5 (emphasis in original).


                                           - 12 -
Case 3:19-cr-00188-MMH-JBT Document 83 Filed 06/15/21 Page 13 of 24 PageID 390




          the definition of interrogation can extend only to words or actions
          on the part of police officers that they should have known were
          reasonably likely to elicit an incriminating response.

    Id. at 301–02 (emphasis in original).

          Turning to the discrete “routine booking question” exception, the

    Eleventh Circuit appears to have first addressed the exception in detail in the

    case of United States v. Glen-Archila, 677 F.2d 809, 816 (11th Cir. 1982).11 In

    that case, after stopping a British ship, Coast Guard personnel detected the

    strong smell of marijuana and arrested the defendant, a crew member aboard

    the ship, amongst others. Id. at 812–13. While law enforcement processed

    the crewmembers, an immigration officer interviewed the defendant without

    reading him his Miranda rights. Id. at 813, 815. During the interview, the

    defendant stated that his home address was in Colombia. Id. At trial, the

    government used this statement regarding his address as evidence of the

    defendant’s involvement in a conspiracy to import the marijuana found aboard

    the ship. Id. at 815. The defendant sought to suppress the statement because

    he did not receive Miranda warnings prior to being interviewed, but the

    government argued that such a routine biographical question—seeking the

    defendant’s home address—did not require Miranda warnings.                  Id.   In



    11    The Court notes that the former Fifth Circuit Court of Appeals previously
    applied the exception—without significant discussion of its contours—in cases such as
    United States v. Menichino, 497 F.2d 935, 940 (5th Cir. 1974), and United States v.
    Henry, 604 F.2d 908, 915 (5th Cir. 1979) (abrogated on other grounds).


                                            - 13 -
Case 3:19-cr-00188-MMH-JBT Document 83 Filed 06/15/21 Page 14 of 24 PageID 391




    determining whether the absence of Miranda warnings warranted suppression

    of the defendant’s statement, the court discussed precedent from the former

    Fifth Circuit and other circuits which found Miranda warnings unnecessary for

    routine biographical questions.    Id. at 815–16. In the court’s discussion of

    those cases, the intent or purpose of the questioning officer played a central role

    in determining whether the right to Miranda warnings was implicated. See id.

    For example, in discussing Menichino, the court first noted that the “former

    Fifth Circuit has indicated that such warnings are indeed not necessary for such

    routine interrogation, even if custodial, if not intended to produce incriminating

    responses.”   Id. at 815 (emphasis added) (citing Menichino, 497 F.2d 935).

    The court went on to quote the following passage from the Fifth Circuit’s

    decision: “[t]he interrogation appears to have been a straight forward attempt

    to secure biographical data necessary to complete booking, and the questions

    asked did not relate, even tangentially, to criminal activity.”       Id. (quoting

    Menichino, 497 F.2d at 941).

          The court then turned to the Henry decision and noted that the Fifth

    Circuit “came to a similar conclusion” there, ruling that immigration officials

    need not give Miranda warnings “unless an interrogation becomes custodial and

    information is sought for use against the person in a criminal proceeding.” Id.

    at 815–16 (emphasis added) (citing Henry, 604 F.2d at 915). The Glen-Archila

    court next observed that application of the routine booking exception to the



                                          - 14 -
Case 3:19-cr-00188-MMH-JBT Document 83 Filed 06/15/21 Page 15 of 24 PageID 392




    requirement of Miranda warnings had not been restricted to the former Fifth

    Circuit. The court observed,

          The Second Circuit, in the precise context at issue here, has, for
          reasons similar to those presented in Menichino, directly held that
          routine biographical questions may be asked so long as they are
          part of a routine procedure and so long as the questions are not
          intended to induce incriminating responses. Responses to those
          questions, if they should later prove to be incriminating, may, the
          court concluded, be used at trial. . . . We conclude likewise.

    Id. at 816 (emphasis added) (internal citations omitted) (citing Hines v.

    LaVallee, 521 F.2d 1109, 1112–13 (2nd Cir. 1975)). Agreeing with the

    cited authority, the Eleventh Circuit in Glen-Archila held that “[t]he

    question in response to which [defendant] gave his address was, we

    believe,   routine,   biographical,   and   not   intended   to   induce   an

    incriminating response. A Miranda warning was not necessary.”              Id.

    (emphasis added). Nevertheless, the Eleventh Circuit cautioned that

          police may not use routine biographical questioning as a guise for
          obtaining incriminating information. If investigative questions
          are asked while routine information is being obtained . . . answers
          to such questions are inadmissible if the suspect has not been read
          his Miranda rights. Even questions that usually are routine must
          be pr[e]ceeded by Miranda warnings if they are intended to produce
          answers that are incriminating.

    Id. at 816 n.18 (citing Henry, 604 F.2d 908).

          In 1990 the Supreme Court in the case of Pennsylvania v. Muniz, 496 U.S.

    582 (1990) approved the application of the routine booking question exception.

    See id. at 601–02 (stating “[w]e agree with amicus United States, however, that



                                           - 15 -
Case 3:19-cr-00188-MMH-JBT Document 83 Filed 06/15/21 Page 16 of 24 PageID 393




    Muniz’s answers to these first seven questions are nonetheless admissible

    because the questions fall within a ‘routine booking question’ exception which

    exempts from Miranda’s coverage questions to secure the ‘biographical data

    necessary to complete booking or pretrial services’”) (citation omitted).     In

    doing so the Court explained that “recognizing a booking exception to Miranda

    does not mean, of course, that any question asked during the booking process

    falls within that exception. Without obtaining a waiver of the suspect’s Miranda

    rights, the police may not ask questions, even during booking, that are designed

    to elicit incriminatory admissions.” Id. at 602 n.14 (emphasis added) (internal

    quotations and edits omitted).

          Although the Muniz Court’s discussion of the exception was brief, the

    decision is nevertheless instructive in two significant respects.     First, the

    Court rejected the government’s contention that the “first seven questions” did

    not qualify as “interrogation” because the questions were not intended to elicit

    information for investigatory purposes. Id. at 600–01. In doing so, the Court

    relied on Rhode Island v. Innis, 446 U.S. 291 (1980) and its holding that whether

    an interaction constitutes an interrogation for purposes of Miranda is viewed

    from the perspective of the subject, rather than looking to the intent of the

    inquiring officer. Muniz, 496 U.S. at 600–01 (citing Innis, 446 U.S. 291). For

    this reason, in determining whether an interaction is an “interrogation,” what

    matters is whether the officer should have known that the circumstances of the



                                         - 16 -
Case 3:19-cr-00188-MMH-JBT Document 83 Filed 06/15/21 Page 17 of 24 PageID 394




    interaction were reasonably likely to elicit an incriminating response. Innis,

    446 U.S. at 301–02. Second, despite concluding that the “first seven questions”

    were part of a custodial “interrogation,” triggering the defendant’s right to

    Miranda warnings, the Court nevertheless found the questions to be “exempt

    from Miranda’s coverage” because they were asked “for record-keeping purposes

    only,”    and   “therefore   appear[ed]   reasonably   related   to   the   police’s

    administrative concerns.” Muniz, 496 U.S. at 601–02. If on the other hand

    the questions had been “designed to elicit incriminatory admissions” then the

    routine booking exception would not apply.        Id. at 602 n.14.    Thus, while

    Muniz confirms that the specific subjective intent or purpose of the inquiring

    officer is not determinative of whether an interaction is an interrogation

    triggering the right to Miranda warnings, it does appear to be an important

    factor in determining whether answers to questions seeking routine

    biographical information in the absence of such warnings are subject to

    suppression.

             The Court recognizes that the First, Sixth, and Ninth Circuits appear to

    apply a more objective “should have known” standard when determining

    whether the routine booking question exception applies, i.e., these jurisdictions

    consider whether the biographical questions asked were reasonably likely to

    elicit an incriminating response, rather than looking to the intent of the

    inquiring officer. See United States v. Reyes, 225 F.3d 71, 76–77 (1st Cir.



                                           - 17 -
Case 3:19-cr-00188-MMH-JBT Document 83 Filed 06/15/21 Page 18 of 24 PageID 395




    2000) (“Although phrased in terms of the officer's intention, the inquiry into

    whether the booking exception is thus inapplicable is actually an objective one:

    whether the questions and circumstances were such that the officer should

    reasonably have expected the question to elicit an incriminating response.”);

    United States v. Avery, 717 F.2d 1020, 1025 (6th Cir. 1983) (observing that

    “[e]ven a relatively innocuous series of questions may . . . be reasonably likely

    to elicit an incriminating response.”); United States v. Mata-Abundiz, 717 F.2d

    1277, 1280 (9th Cir. 1983) (“The [routine booking question exception] is

    objective. The subjective intent of the agent is relevant but not conclusive.”).12

    As discussed in Alford v. State, however, this approach appears to conflate the



    12     A few district courts in the Eleventh Circuit also have applied an objective
    approach considering whether the officer “should reasonably have expected” that his
    or her questions would elicit an incriminating response when determining whether
    the exception was applicable.        See United States v. Orozco Ramirez, No.
    117CR185LMMAJB01, 2019 WL 2165920, at *6 (N.D. Ga. Apr. 22, 2019) (“[A]lthough
    the routine-booking exception is phrased in terms of the officer's intention, the inquiry
    into whether [it] is thus inapplicable is actually an objective one: whether the
    questions and circumstances were such that the officer should reasonably have
    expected the question to elicit an incriminating response.”) (internal quotations
    omitted, alteration in original) (citing United States v. Bunch, No. 1:11-CR-
    136JEC/AJB, 2012 WL 11799873, at *22 (N.D. Ga. Dec. 20, 2012) (quoting Reyes, 225
    F.3d at 76–77)), report and recommendation adopted sub nom. United States v.
    Ramirez, No. 117CR00185LMMAJB, 2018 WL 8337421 (N.D. Ga. May 17, 2018); see
    also United States v. Vega-Gutierrez, No. 1:15-CR-178-RWS-LTW, 2018 WL 7918059,
    at *7 (N.D. Ga. Nov. 5, 2018) (“Questions that are reasonably likely to elicit an
    incriminating response may breach the booking exception.”), report and
    recommendation adopted, No. 115CR178RWSLTW2, 2019 WL 446227 (N.D. Ga. Feb.
    5, 2019); United States v. Corey, 861 F. Supp. 2d 1341, 1344 (S.D. Fla. 2012)
    (“[Q]uestions that are reasonably likely to elicit an incriminating response, even if in
    a series of otherwise unoffending questions, may breach the booking response.”). For
    the reasons explained here, the Court does not find these decisions to be persuasive.


                                             - 18 -
Case 3:19-cr-00188-MMH-JBT Document 83 Filed 06/15/21 Page 19 of 24 PageID 396




    standard for “interrogation” under Innis with the routine booking question

    exception as discussed in Muniz. See 358 S.W.3d 647, 658 (Tex. Crim. App.

    2012) (noting that decisions from some jurisdictions appear to be “reading out

    any distinction between the Muniz–footnote ‘design’ language and the Innis

    test, applying the latter to all custodial inquiries regardless of their potential

    administrative function”). Such an approach appears to be inconsistent with

    the language of Glen-Archila and with the manner the Eleventh Circuit has

    applied the exception.13

          While the Eleventh Circuit has not discussed the exception in significant

    detail since Glen-Archila, both before and after Muniz, the Eleventh Circuit has

    consistently included the subjective intent of the officer as a significant factor

    in determining whether the routine booking question exception applies. See

    Glen-Archila, 677 F.2d at 816; United States v. Sweeting, 933 F.2d 962, 965

    (11th Cir. 1991) (rejecting defendant’s contention that the officer’s questions

    were intended to elicit incriminating information and finding “no evidence was

    presented that [the officer’s] reason for asking [the defendant] his address was

    other than to secure routine booking information”); United States v. Doe, 661



    13     The Eleventh Circuit’s formulation of the exception makes more sense than the
    objective “should have known” approach. In this regard, if a question qualifies as
    “interrogation” under Miranda because an officer should have known his questions
    were reasonably likely to elicit an incriminating response, what purpose is served by
    asking that same question again to determine whether the exception applies to those
    questions?


                                           - 19 -
Case 3:19-cr-00188-MMH-JBT Document 83 Filed 06/15/21 Page 20 of 24 PageID 397




    F.3d 550, 567 (11th Cir. 2011) (emphasis omitted) (citing Muniz, 496 U.S. at

    601; and Sweeting, 933 F.2d at 965; additional citation omitted) (applying the

    “well-established ‘routine booking exception’ to [the need for Miranda warnings]

    for questions posed to the defendant ‘to secure the biographical data necessary

    to complete booking or pretrial services.’”); United States v. Brotemarkle, 449

    F. App’x 893, 896–97 (11th Cir. 2011) (emphasis added) (citing Sweeting, 933

    F.2d at 965) (“[A] suspect’s pre-Miranda warning responses to an officer’s

    request for his address was admissible when there was no evidence that the

    question was intended to elicit an incriminating response.”). More recently, in

    Everett, the Eleventh Circuit explained that in Muniz “[t]he Supreme Court

    reasoned that, where such questions are ‘requested for record-keeping purposes

    only’ and therefore ‘appear reasonably related to the police’s administrative

    concerns,’ the questions ‘fall outside the protections of Miranda and the answers

    thereto need not be suppressed.’” See Everett v. Sec'y, Fla. Dep't of Corr., 779

    F.3d 1212, 1242 n.14 (11th Cir. 2015) (quoting Muniz, 496 U.S. at 601–02).

    Based on the authority discussed here, the undersigned finds that application

    of the objective test embraced by some courts is inconsistent with Eleventh

    Circuit precedent and with the reasoning of Muniz.             As such, the Court

    declines to apply such a standard to the facts of this case.

          Here, as the Magistrate Judge concluded in the Report, Officer Keaton

    credibly testified that he did not intend to seek incriminating responses from



                                          - 20 -
Case 3:19-cr-00188-MMH-JBT Document 83 Filed 06/15/21 Page 21 of 24 PageID 398




    the Defendant during the interviews of the Defendant.        See Report at 17.

    Rather, Officer Keaton sought “only biographical information ‘to provide to the

    consulate so they can maybe find a family member or – to issue a travel

    document.’” Id. at 5 (quoting Transcript of Hearing on Defendant’s Motion to

    Suppress (Doc. 60; Hr’g Tr.) at 33). Additionally, Officer Keaton testified that

    “[t]he sole purpose [of the interviews] is to get him a travel document for his

    removal from the U.S.” Id. (citing Hr’g Tr. at 33). Further, as the Magistrate

    Judge summarized, Officer Keaton testified that “had Defendant provided

    sufficient truthful biographical information so that a travel document could be

    issued, Defendant would have been removed from the United States and not

    criminally prosecuted.” Id. (citing Hr’g Tr. at 32–33).

          Upon independent review of the record in this case, the arguments of the

    parties, and relevant authority, the Court agrees with the Magistrate Judge’s

    recommendation that “the questions asked during each of the interviews in this

    case were [ ] straightforward attempts to obtain Defendant’s biographical

    information in order to complete his deportation,” and were not “intended to

    induce an incriminating response.” See Report at 15–16. Further, the Court

    agrees with the Magistrate Judge’s conclusion that there is no indication in this

    case “that [the deportation officers] sought any more information than

    necessary to establish Doe’s identity and immigration status.” See id. at 16




                                         - 21 -
Case 3:19-cr-00188-MMH-JBT Document 83 Filed 06/15/21 Page 22 of 24 PageID 399




    (alteration in original) (quoting Doe, 2012 WL 5364269, at *8).14 Notably, in

    Everett, the Eleventh Circuit interpreted the routine booking question

    exception to include questions regarding name, address, height, weight, eye

    color, date of birth, and current age. See 779 F.3d at 1242 n.14 (citing Muniz,

    496 U.S. at 601–02). Moreover, the Court agrees with the Magistrate Judge

    that “there is no basis in the evidence to conclude, that the officers subjectively

    were using the biographical questions as a guise for obtaining incriminating

    information.” See Report at 16; Glen-Archila, 677 F.2d at 816 (deciding not to

    suppress an un-Mirandized statement given in response to a question that was

    “routine, biographical, and not intended to induce an incriminating response”).

    Therefore, the basic questions asked of the Defendant during the interviews at

    issue were “routine, biographical, and not intended to induce an incriminating

    response.” Glen-Archila, 677 F.2d at 816. Thus, the routine booking question

    exception applies and Miranda warnings were not necessary prior to the

    officers’ questioning of Defendant.         Accordingly, Defendant’s Motion to

    Suppress and Memorandum of Law (Doc. 50) is due to be denied.



    14     As the Magistrate Judge notes, “Officer Keaton’s testimony is further supported
    by Officer Ordon’s multiple statements during the recorded interviews that the agents
    were not seeking incriminating statements but only biographical information.”
    Report at 17. “Miranda is not implicated if the questions are ‘reasonably related to
    the police’s administrative concerns.’” See United States v. Sanchez, 447 F. Supp. 3d
    1280, 1288 (M.D. Fla. 2020) (citing Muniz, 496 U.S. at 601–02, and Brotemarkle, 449
    F. App’x at 896) (recognizing that “[a] defendant’s true name is related to
    administrative concerns . . .”).


                                            - 22 -
Case 3:19-cr-00188-MMH-JBT Document 83 Filed 06/15/21 Page 23 of 24 PageID 400




            In light of the foregoing, it is

            ORDERED:

            1.     Defendant’s    Objections     to     Magistrate   Judge’s   Report   and

                   Recommendation (Doc. 63) are OVERRULED.

            2.     The Report and Recommendation (Doc. 62) is ADOPTED in part

                   only as stated herein.

                      a. The Court adopts the factual findings of the Magistrate Judge

                         set forth in the Report, and further adopts the reasoning and

                         recommendations in the Report as set forth in Sections V(B)

                         and V(C).

                      b. The Court need not address the remainder of the Report.

                 3. Defendant’s Motion to Suppress (Doc. 50) is DENIED.

                 4. A status conference is set for Thursday, June 17, 2021, at 3:30

                   p.m. before the undersigned in Courtroom 10B.               Defendant is

                   required to be present.

            DONE AND ORDERED in Jacksonville, Florida this 15th day of June,

    2021.




                                               - 23 -
Case 3:19-cr-00188-MMH-JBT Document 83 Filed 06/15/21 Page 24 of 24 PageID 401




    lc27

    Copies to:
    Counsel of Record




                                        - 24 -
